Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                       WEST PALM BEACH DIVISION


 PALM BEACH HAMPTON CONDOMINIUM
 ASSOCIATION, INC.,

         Plaintiffs,
 vs.                                          CIVIL ACTION:

                                              NOTICE OF REMOVAL

 LEXINGTON INSURANCE COMPANY,

      Defendant.
 ___________________________________/


 TO THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF FLORIDA,
 WEST PALM BEACH DIVISION:

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant LEXINGTON

 INSURANCE COMPANY (“LEXINGTON”) gives notice of removal of the

 above-captioned action, Case Number 2019-CA-006121, pending in the Circuit

 Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, and

 hereby removes this action to the United States District Court for the Southern

 District of Florida, West Palm Beach Division. In support of this Notice of

 Removal, LEXINGTON provides as follows:

         Defendant, LEXINGTON INSURANCE COMPANY, a foreign corporation,

 hereby files this Notice of Removal of Civil Action, and states:

 6103787.1
Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 6



         1.      Defendant, LEXINGTON, is an eligible insurer that issued a policy of

 insurance to the insured, Palm Beach Hampton Condominium Association, Inc.

 (“Insured”), under policy number 41-LX-067045973-3/000. See Policy, attached

 as Exhibit 1.

         2.      LEXINGTON INSURANCE COMPANY is the Defendant in the

 Complaint filed by Plaintiffs on May 9, 2019, in the Circuit Court of the Fifteenth

 Judicial Circuit in and for Palm Beach County, Florida, case number 2019-CA-

 006121, styled as Palm Beach Hampton Condominium Association, Inc. v.

 Lexington Insurance Company. See Exhibit 2.

         3.      Service of Process was effected on LEXINGTON on June 18, 2019.

 See Notice of Service of Process, attached, See Exhibit 3.

         4.      This is a civil action over which this Honorable Court has original

 jurisdiction under 28 U.S.C. § 1332, and which LEXINGTON is entitled to remove

 to this Honorable Court based upon diversity of citizenship.

         5.      The Plaintiff, Palm Beach Hampton Condominium Association, Inc.,

 is Incorporated in the State of Florida, and principal place of business is in the

 state of Florida, for the purposes of diversity of citizenship. 28 U.S.C. §

 1332(c)(2). See Exhibit 4.

         6.      Defendant is a Delaware corporation with its principal place of

 business located in Boston, Massachusetts; Defendant is not a citizen of Florida.


                                            2
 6103787.1
Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 6



         7.    No parties have common citizenship for purposes of diversity

 jurisdiction. Therefore, complete diversity exists between all parties named in this

 matter.

         8.    Venue is proper in the Southern District of Florida because at all

 relevant times LEXINGTON was doing business in Florida as an insurer, and the

 suit for which this removal originates was filed by Plaintiffs in the Circuit Court in

 and for Palm Beach County. See Exhibit 2.

         9.    LEXINGTON issued a contract of insurance to the Insured for

 property located at 3100 S. Ocean Blvd., Palm Beach, FL 33480. See Exhibit 1.

         10.   Plaintiff claims that Defendant breached the Insurance Contract by

 refusing to pay for the full amount due and owing in breach of the Policy and in

 violation of the applicable Florida Statutes. See ¶ 11 of Complaint. Plaintiff claims

 that Defendant breached the Policy for the loss by failing to pay the full amount of

 the damages caused by the covered peril. See ¶ 17 of Complaint. Plaintiff claims

 that Defendant has breached its insurance contract by failing to adequately

 investigate, failing to properly adjust, and failing to pay all of the aforementioned

 benefits due and owing under the policy. See ¶ 18.

         11.   The total amount sought by the Plaintiff is $18,231,933.42. December

 13, 2018, counsel for the Plaintiff sent a letter and copy of an estimate upon which

 the Plaintiff bases its claim that the Defendant did not pay for the full value of


                                           3
 6103787.1
Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 6



 covered damages. See letter, Exhibit 5. The estimate states that the net value of the

 claim for covered damages to the Plaintiff’s dwelling is $18,231,933.42.

         12.   Accordingly, the amount in controversy exceeds $75,000.00.

         13.   Additionally, the Plaintiff seeks an award of attorney’s fees and costs

 pursuant to Florida Statutes 627.428.

         14.   The jurisdictional facts were true at the time Plaintiffs filed their

 Complaint, and are true presently, at the time of removal.

         15.   This Notice of Removal is being filed timely in that the amount in

 controversy was not stated in the Complaint, and the Defendant received the

 demand by which it could be ascertained that the amount in controversy exceeds

 $75,000.00 on June 18, 2019. See Exhibit 3, Notice of Service of Process.

         16.   The following items include all of the process, pleadings, and orders

 filed in this action, to date:

               a.   Exhibit 1 – Policy

               b.   Exhibit 2 – Complaint

               c.   Exhibit 3 – Notice of Service of Process

               d.   Exhibit 4 – Plaintiff’s correspondence and Estimate

               e.   Exhibit 5- Motion for Extension of Time to Answer Complaint

               f.   Exhibit 6- Civil Cover Sheet




                                            4
 6103787.1
Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 6



               WHEREFORE,          Defendant,       LEXINGTON             INSURANCE

 COMPANY, a foreign corporation, respectfully requests that the above-referenced

 action pending in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

 Beach County, Florida, Case No. 2019-CA-006121 be removed from that court to

 the United States District Court for the Southern District of Florida, West Palm

 Beach Division.

         Dated July 17, 2019

                                                Respectfully submitted.

                                                CLAUSEN MILLER P.C.

                                                /s/ Scott Dornstein

                                                 Scott Dornstein, Esq., FBN: 757411
                                                4830 West Kennedy Blvd., #600
                                                Tampa, Florida 33609
                                                Tel: (312) 606-7782
                                                sdornstein@clausen.com
                                                aschaab@clausen.com
                                                pwalker@clausen.com
                                                Counsel for Defendant




                                          5
 6103787.1
Case 9:19-cv-81029-RS Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 6



                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 17, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that

 the foregoing document is being served this day on all counsel of record or pro se

 parties identified on the List below in the manner specified, either via transmission

 of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are authorized to receive electronic

 Notices of Electronic Filing.

         Javier Delgado, Esq.
         Merlin Law Group, P.A.
         222 Lakeview Ave., Ste. 950
         West Palm Beach, FL 33401
         jdelgado@merlinlawgroup.com
         rpatrick@merlinlawgroup.com
         tamaro@merlinlawgroup.com


                                              CLAUSEN MILLER P.C.

                                              /s/ Scott Dornstein

                                               Scott Dornstein, Esq., FBN: 757411
                                              4830 West Kennedy Blvd., #600
                                              Tampa, Florida 33609
                                              Tel: (312) 606-7782
                                              sdornstein@clausen.com
                                              aschaab@clausen.com
                                              pwalker@clausen.com
                                              Counsel for Defendant




                                          6
 6103787.1
